DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawing submitted on 06/10/2021 was accepted.


Examiner Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Mr. Colden Krasinski on 02/24/2022.

Examiner Amendments to the Claims

Please amend the preamble of claim 3 (lines 1-2 of claim 3). Other text of claim 3 remains the same. Other claims remain the same.

3 (currently amended). A non-transitory computer-readable recording medium storing a bitstream generated by a method of encoding video information, the method comprising:

	
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:

Examiner found following prior arts to be related and are from the general field of the claimed invention, however they separately or in combination fails to teach the above discussed specific claimed limitations:

US 20110310976 A1 (hereinafter Wang) 
US 20110038412 A1 (hereinafter Jung) 
US 20090290643 A1 (Hereinafter Yang) 

((para 17)), the method comprising: 
	generating an occurrence probability of a split flag for a current coding unit by using split depth value for a neighboring coding unit (([0064] Besides neighboring partition information, other factors may also be used as context.  Such factors include, but are not limited to, partition depth 
etc. Additionally, depending on the statistics of binary partition values that have been coded, the mapping between a binary partition grouping (which consists of 4 binary partition flags in the example above) and variable length codes in a table may be updated or adjusted on the fly, i.e., during coding of CUs.  For example, while groups of binary partition values are being coded, the 
number of occurrences for each different group value may be accumulated.  After coding a certain number of such groups, the mapping between group values and variable length codes in a table may be adjusted according to the accumulated statistics of different group values.  More frequently occurred group values may be assigned shorter code words. Para 62 especially “partition information of neighboring CUs may be used as context in improving the efficiency of coding the partition information of current CUs”, para 57 the context can be based on whether the neighboring coding unit is partitioned. As is obvious if neighboring coding unit is partitioned it's depth increase. Also para 65, 66 and 111 are relevant)), 

wherein the split flag indicates whether a coding unit is split and the split depth value indicates a depth level of a coding unit according to the split flag ((see “the context may depend on whether neighboring CUs located at a same partition level as the current CU are partitioned” in para 73, 95. Please note the depth level depends on whether a coding unit is split or not, i.e. the split flag {Fig. 4B & para 127, 52})), and 
((para 130 & Fig. 4A)) ; and 
in response  split flag is equal to 1 and the split depth value of the coding unit is k, each of the four coding units has the split depth value equal to k+1 (in Fig.4B node 428 has depth value 0 {level 0}, after partition all four nodes have depth value increase by 1. As discussed earlier given that 428 is being split, it’s split flag is “1” ), the split depth value being less than or equal to a maximum depth value which is signaled from a bitstream (para 47 “In some cases, syntax data defines a maximum partition depth for an LCU”)
performing an entropy decoding of the split flag on the current coding unit according to the generated occurrence probability((para 108)). 
Wang does not explicitly shows however Jung in the same field of endeavor teaches the neighboring coding units being determined to be coding units located at a top side and a left side of the current coding unit (Fig.21, para 62).
Wang in view of Jung does not explicitly teaches, however in the same field of endeavor Yang teaches decoding a prediction flag indicating whether information of the current coding unit is the same as prediction information derived from information of a collocated block corresponding to the current coding unit, the collocated block belonging to a reference frame, the reference frame having a different temporal order from a current frame to which the current coding unit belongs; ((para 118, 112, 74, 39)).

However the combination of prior arts failed to teach “wherein, when the information of the current coding unit is the same as prediction information derived from information of the 

Additionally applicant filled terminal disclaimer that was approved on 10/19/2021, obviating potential non-statutory double patenting rejections.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

	
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426